Citation Nr: 1642514	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating greater than 20 percent for a seizure disorder, based on substitution of the appellant. 

2. Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD), based on substitution of the appellant. 

3. Entitlement to a rating greater than 0 percent for left ear hearing loss, based on substitution of the appellant. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1973.  He died during the pendency of this appeal.  His surviving spouse has been substituted as the appellant.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a July 2009 rating decision of the RO in Montgomery, Alabama.  The Board remanded this case in April 2012. 

An October 2016 informal brief presentation includes the issue of entitlement to an earlier effective date of service connection for tinnitus.  The Board had remanded that issue for a statement of the case, which was provided in April 2013.  See 38 C.F.R. § 19.9(c) (2016).  As the appellant did not perfect the appeal, that issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. The Veteran's seizure disorder was not manifested by seizures during the period under review. 

2. The Veteran's PTSD was manifested by chronic, daily moderate symptoms including avoidance behaviors, hypervigilance, irritability, outbursts of anger, an exaggerated startle response, markedly diminished interest in activities, and feelings of detachment or estrangement from others, with no periods of remission, resulting in reduced reliability and productivity, but generally satisfactory functioning, with routine behavior, self-care and conversation normal.  

3. The Veteran's left hearing loss was manifested by a puretone threshold average no higher than 69 decibels, and a speech discrimination score using the Maryland CNC word list no lower than 88 percent.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8910 (2016). 

2. The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 

3. The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  This duty includes assisting in obtaining relevant Federal records, including service treatment records (STRs) and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence dated in February 2007, August 2007, July 2008, and March 2009 satisfied all notice requirements under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

Concerning the duty to assist, all identified records, including STRs, VA treatment records, and Social Security Administration (SSA) records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

A February 2012 written brief presentation asserts that the VA examinations were inadequate because the examiners did not have the claims file available for review.  The sole fact that the examiners did not review the claims file did not compromise the adequacy of the examinations.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that it has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination)); cf. Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render an examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In this case, the examiners considered the Veteran's medical history, including the history contained in the Veteran's VA treatment records.  Although the claims file was not reviewed, the examiners indicated that the Veteran's VA treatment records had been reviewed.  The claims file does not contain non-VA treatment records dated during the pendency of this appeal.  Moreover, the Veteran had not received treatment for seizures or experienced seizures during the time period under review.  He also did not receive treatment for PTSD during this period.  

As the evaluation of the disabilities under consideration focuses on the present level of disability, there is no apparent reason why a review of the claims file by the examiners would impact their current findings such as to affect the outcome of the Board's determination.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board finds that the VA examinations are adequate.  

In light of the above, no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Merits of the Appeal

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



A. Seizure Disorder

The Veteran's seizure disorder was assigned a 20 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8910.  Under DC 8910, grand mal epilepsy is rated under the general rating formula for major seizures.  Id.  Under the General Rating Formula for Major and Minor Epileptic Seizures, a rating of 100 percent is assigned for an average of at least 1 major seizure per month over the last year.  An 80 percent rating is assigned for an average of 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is assigned for 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  A 40 percent rating is assigned for at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  A 20 percent rating is assigned for at least 1 major seizure in the last 2 years.  A 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  Id.

When there is doubt as to the true nature of epileptiform attacks, neurological observation in a hospital adequate to make such a study is necessary.  38 C.F.R. § 4.121 (2016).  To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  Id.  As to frequency, competent and consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.

The preponderance of the evidence shows that the Veteran's seizure disorder did not meet or more nearly approximate the criteria for a rating higher than 20 percent during the period under review.  

A January 2006 VA treatment record reflects that the Veteran had not experienced seizures since stopping seizure medication, and was "doing fine now."

A February 2007 VA examination report reflects that the Veteran had a history of complex seizures that were partial in origin with a sudden onset and with loss of awareness.  Electroencephalogram (EEG) abnormalities were associated with them.  The Veteran was not taking any seizure medications, although he had taken them in the past.  He stated that he took a "dietary medication" called Noni juice and was seizure free while taking the juice.  However, when he did not take the juice he did experience some seizures.  

A June 2008 VA treatment record reflects that the Veteran had not experienced seizures in the recent past, and attributed it to Noni juice.  He declined to go back on seizure medications. 

A July 2010 VA treatment record reflects that the Veteran had no history of seizure, focal weakness, numbness or tingling, tremor, loss of balance, or vertigo.

VA treatment records dated in May 2012 note that the Veteran had a "past [history] of seizures in 2002."  He denied any recent seizures. 

The evidence shows that the Veteran has not had any seizures during the period under review.  His seizure disorder is not manifested by any other disabilities within the scope of this appeal.  

Accordingly, in the absence of seizures during the pendency of this claim, the criteria for a rating higher than 20 percent for the Veteran's seizure disorder were not satisfied.  See 38 C.F.R. § 4.124a, DC 8910.  Staged ratings are not warranted as the criteria were not satisfied for a higher rating at any point during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

As the Veteran's seizure disorder was not manifested by symptoms or functional impairment during the pendency of this appeal, referral for extraschedular consideration, including based on the combined impact of other service-connected disabilities, is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Moreover, because a total disability rating based on individual unemployability (TDIU) is already in effect during the period under review, the issue of extraschedular consideration based on the combined impact of service-connected disabilities is moot.  See Johnson, 762 F.3d at 1365 (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

Because the preponderance of the evidence weighs against a higher rating for the seizure disorder, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert , 1 Vet. App. at 55. 


B. PTSD

The Veteran's PTSD was evaluated as 30 percent disabling under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 


A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Resolving reasonable doubt, the criteria for a 50 percent rating for PTSD were more nearly approximated during the period under review.  See 38 C.F.R. § 4.7.

The February 2009 VA examination report reflects that on examination the Veteran was clean and neatly groomed, his psychomotor activity was fatigued, his speech was clear, his attitude was cooperative and friendly, his affect normal, and his mood was characterized as "good."  His attention was intact.  His thought process and content were unremarkable.  His remote and immediate memory was normal.  His recent memory was mildly impaired.  He stated that his concentration was "gone today."  The examiner found that the Veteran had frequent daily, chronic, moderate PTSD symptoms, including avoidance behaviors, hypervigilance, irritability or outbursts of anger, an exaggerated startle response, markedly diminished interest in activities, and feelings of detachment or estrangement from others, with no periods of remission.  The examiner found that these symptoms caused reduced reliability and productivity, but that routine behavior, self-care, and conversation were normal.  With regard to employment history, the Veteran had worked as a police officer, but had been unemployed for more than twenty years due to service-connected disabilities.  The Veteran was married and participated in church activities.  The examiner assigned a GAF score of 60 based on moderate social and occupational impairment due to PTSD.  

VA treatment records dated in May 2012 reflect that the Veteran had advanced stage cancer and reported depression, anger, and frustration with the reoccurrence of cancer.  He had been irritable in the past and had difficulties at the community home where he resided prior to hospital admission.  On examination, the Veteran's mood was good and his affect slightly constricted but spontaneous and appropriate.  The impression was that the Veteran had a normal grief reaction due to a terminal diagnosis.  The plan was to continue with supportive psychotherapy. 

A June 2012 VA treatment record reflects that the Veteran continued to describe symptoms of PTSD.  He also described symptoms suggestive of visual illusions or hallucinations and some auditory events that were less defined.  He was not actively hallucinating and did not verbalize delusions.  The impression was probable mild delirium or mild hepatic encephalopathy.  He had symptoms of bereavement but no evidence of depression.  He did report many anxiety symptoms.  The treating psychologist assigned a GAF score of 65.

Based on the February 2009 VA examiner's finding of frequent daily, chronic, moderate PTSD symptoms, including avoidance behaviors, hypervigilance, irritability or outbursts of anger, an exaggerated startle response, markedly diminished interest in activities, and feelings of detachment or estrangement from others, with no periods of remission, which resulted in reduced reliability and productivity, the criteria for a 50 percent rating under the General Rating Formula were more nearly approximated.   These symptoms are equivalent in severity to the symptoms corresponding to a 50 percent rating, including "disturbances of motivation and mood," and more nearly approximated the level of functional impairment associated with that rating, namely reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  Resolving reasonable doubt in favor of the claim, a 50 percent rating is warranted.  See id.

The preponderance of the evidence shows that the criteria for ratings of 70 percent or 100 percent were not satisfied or more nearly approximated.  The Veteran's PTSD symptoms are not among the symptoms listed in the criteria for these evaluations, and are not equivalent in severity.  Rather, they are easily captured by the criteria for 50-percent and 30-percent ratings, which include symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See id.  The GAF scores of 60 and 65, denoting moderate to mild symptoms, also weigh against severity of symptoms equivalent to that associated with 70-percent and 100-percent ratings.  See DSM-IV.  

Finally, and in the alternative, the February 2009 VA examiner found that the Veteran's PTSD symptoms did not cause deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and did not cause total occupational and social impairment.  The evidence does not show otherwise.  See 38 C.F.R. § 4.130, DC 9411; see also Vazquez-Claudio, 713 F.3d at 116.

The VA treatment records show that in 2012 the Veteran reported increasing depression and anger when his cancer returned, and document possible hallucinations.  The depression and anger were attributed to the circumstances of the Veteran's physical health rather than his PTSD, and the hallucinations were found to be caused by physical pathology rather than PTSD.  Alternatively and as an independent finding, depression and anger are not otherwise shown to satisfy the criteria for 70-percent or 100-percent ratings. 

The Board notes that the February 2012 written brief presentation states that the Veteran had a history of arrests for domestic violence.  The evidence does not show domestic violence issues or arrests during the period under review, and the brief does not otherwise explain why such a history would show that the criteria for a higher rating have been satisfied during this period.  See Francisco, 7 Vet. App. at 58.

Although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his PTSD did not meet or more nearly approximate the criteria for a rating greater than 50 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The evidence does not show that the Veteran's PTSD symptoms or their severity are not reasonably described by the rating criteria such as to render their application impractical for evaluation purposes.  Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

Extraschedular referral based on the combined impact of service-connected disabilities is not warranted as a TDIU has been in effect during the entire period under review.  See Johnson, 762 F.3d at 1365.  

In sum, a 50 percent rating for the Veteran's PTSD is granted for the entire period under review.  Because the preponderance of the evidence weighs against a rating higher than 50 percent, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3

C. Hearing Loss

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Service connection was only in effect for the Veteran's left ear hearing loss.  Thus, the evaluation must be solely based on the left ear hearing loss.  Nevertheless, a service-connected hearing loss disability in one ear only is still entitled to special consideration for paired organs.  Specifically, where there is hearing impairment compensable to a degree of 10 percent or more in one ear as a result of a service-connected disability, and nonservice-connected hearing impairment in the other ear that is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the combination of the disabilities were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3) (West 2014); 38 C.F.R. § 3.383(a)(3) (2016).  In other words, the Veteran may be compensated as if hearing loss in both ears were service connected. 

In determining if the service-connected ear has a hearing impairment of 10 percent or more, the nonservice-connected ear is initially assigned a value of Roman numeral I in Table VII.  38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI or Table VIA (as applicable), in order to be assigned a 10 percent rating.  See id., DC 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

The preponderance of the evidence weighs against a compensable rating for the Veteran's left ear hearing loss.  

The March 2007 VA examination report reflects that on audiometric testing, puretone thresholds in the left ear were 55 decibels (dB) at 1000 Hz, 55 dB at 2000 Hz, 50 dB at 3000 Hz, and 60 dB at 4000 Hz, with an average of 55 dB.  Speech recognition testing using the Maryland CNC word list yielded a score of 100 percent in the left ear.  The examiner noted that the Veteran's left ear exhibited mixed hearing loss with conductive components, and that if the Veteran received medical intervention, it was likely that the left ear hearing would improve.  The examiner thus recommended that the audiometric testing results should not be used for rating purposes as they did not necessarily reflect the actual level of hearing impairment given the fact that the Veteran's hearing might improve after medical intervention. 

The March 2007 examiner noted that the Veteran's tympanogram was also suggestive of probable middle ear pathology.  The evaluation of this disability is not before the Board at this time, as the scar of the left tympanic membrane was since evaluated in a rating decision that was not appealed.  

The December 2009 VA examination report reflects that the Veteran complained of decreased hearing in the left ear.  He reported undergoing surgery to repair scarring of the left tympanic membrane, but it was unsuccessful.  He was unable to lie on his left side to sleep.  Hearing difficulty was noted to have an impact on occupational activities.  Audiometric testing showed puretone thresholds in the left ear of 65 dB at 1000 Hz, 75 dB at 2000 Hz, 65 dB at 3000 Hz, and 70 dB at 4000 Hz, with an average of 69 dB.  Speech recognition testing using the Maryland CNC word list yielded a score of 88 percent. 

The above examination findings show that the Veteran's puretone threshold average in the left ear was not higher than 69 dB, and speech recognition score no lower than 88 percent.  Applying these values to Table VI yields a designation of III for the left ear.  See 38 C.F.R. § 4.85.  The nonservice-connected right ear hearing loss is assigned a designation of I in Table VII.  See 38 C.F.R. § 4.85(f).  The point where designations III and I intersect in Table VII yields a 0 percent or noncompensable rating for the left ear hearing loss.  See id., DC 6100.  Because it is noncompensable, special consideration of the Veteran's left ear hearing loss based on paired organs is not warranted.  See 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3). 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz) are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

The audiometric testing results in the December 2009 VA examination report show puretone thresholds at 55dB or higher at each of the specified frequencies, thus satisfying the pattern described in 38 C.F.R. § 4.86(a).  Accordingly, consideration of the Veteran's left ear hearing loss under Table VIA is warranted.  See id.  Table VIA assigns a numeric designation based solely on the puretone threshold average.  38 C.F.R. § 4.85.  The highest puretone threshold average for the left ear was 69dB, which is assigned a designation of V under Table VIA.  See id.  The point where designations V and I intersect on Table VII yields a noncompensable rating.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

The audiometric testing results during the pendency of this claim do not satisfy the pattern of hearing loss described in § 4.86(b).  Thus, this provision is inapplicable.

In sum, the Veteran's left ear hearing loss did not meet or more nearly approximate the criteria for a compensable rating at any point during the period under review.  Thus, staged ratings are not warranted.   See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.

Here, a comparison of the Veteran's hearing loss disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Rather, the schedular criteria reasonably describe the Veteran's hearing loss.  In this regard, the ability to function under the ordinary conditions of daily life and employment informs the criteria under all diagnostic codes, even when they are cast solely in terms of objective clinical data.  The degrees of disability determined by the objective test results set forth in the rating criteria are "[g]enerally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

Here, the Veteran's hearing loss and associated functional impairment, including difficulty hearing, are reasonably described by 38 C.F.R. § 4.85, DC 6100.  Specifically, his difficulty hearing and any difficulties understanding speech, with concomitant communication difficulties, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  See 38 C.F.R. § 4.85.  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which form the basis of all schedular evaluations.  See 38 C.F.R. § 4.10.  

Thus, the fact that a particular symptom, challenge, or circumstance is not described in the rating criteria, which generally contain no such description whatsoever, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.  There is no such evidence in this case.  

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life and employment are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Neither the Veteran's symptoms nor their severity are shown to render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.

With regard to disability associated with the middle ear pathology and tympanic membrane scar, including being unable to lie on the left side to sleep, such disability is not within the scope of the issue on appeal, which only concerns the hearing loss disability.  

Accordingly, there are no manifestations of the Veteran's hearing loss not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.

In the alternative and as a distinct finding, the second step of the inquiry is not satisfied.  Specifically, the Veteran's hearing loss disability did not cause him to miss work or cause marked interference with work in terms of factors such as productivity, efficiency, lost time, or missed opportunities for promotion.  Other related factors such as frequent periods of hospitalization due to hearing loss are not shown.  Therefore, the second step of the inquiry is also not satisfied.  See id.

Accordingly, the Board will not refer this case for extraschedular consideration. 
Because a TDIU is in effect for the entire period under review, consideration of the impact of other service-connected disabilities on the Veteran's hearing loss in terms of whether extraschedular referral is warranted is moot.  See Johnson, 762 F.3d at 1365. 

Because the preponderance of the evidence weighs against a rating higher than 0 percent for the Veteran's left ear hearing loss, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3


ORDER

A rating greater than 20 percent for a seizure disorder, based on substitution of the appellant is denied. 

A rating of 50 percent for posttraumatic stress disorder, based on substitution of the appellant is granted, subject to the laws and regulations governing payment of monetary benefits. 

A rating greater than 0 percent for left ear hearing loss, based on substitution of the appellant is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


